IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,689-01


EX PARTE GUADALUPE CORTEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-CR-888-A IN THE 107TH DISTRICT COURT

FROM CAMERON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of
sexual assault and one count of aggravated sexual assault and sentenced to twenty-five years'
imprisonment on each count. He did not appeal his convictions.
	Applicant contends that his plea was involuntary, that he was denied his right to an appeal,
that trial counsel rendered ineffective assistance, and that the State knowingly relied on perjured
testimony. The trial court made findings of fact and conclusions of law and recommended that we
deny relief. Based on our own independent review of the record, we agree that Applicant's claims
are without merit. We decline, however, to adopt conclusion of law number four. Relief is denied.
Filed: May 4, 2011
Do not publish